08/24/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 2, 2018

       STATE OF TENNESSEE v. MICHAEL ANTHONY RODGERS

                  Appeal from the Circuit Court for Madison County
                           No. 15-441 Kyle Atkins, Judge
                      ___________________________________

                            No. W2017-01254-CCA-R3-CD
                        ___________________________________

The Defendant, Michael Anthony Rodgers, was convicted by a Madison County Criminal
Court jury of possession of heroin with the intent to deliver, a Class B felony; possession
of methamphetamine with intent to deliver, a Class C felony; and simple possession of
methamphetamine and heroin, both Class A misdemeanors, and was sentenced by the
trial court as a Range IV, persistent offender to an effective term of twenty-two years at
45% in the Department of Correction, to be served consecutively to his sentence in a
federal case. On appeal, he challenges the sufficiency of the evidence in support of his
felony drug convictions, arguing that there was insufficient proof from which the jury
could infer that he possessed the drugs with the intent to deliver. Following our review,
we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which TIMOTHY L. EASTER and
J. ROSS DYER, JJ., joined.

Joshua B. Dougan, Jackson, Tennessee, for the appellant, Michael Anthony Rodgers.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Nina W. Seiler,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS


       This case arises out of a narcotics officer’s April 19, 2014, traffic stop of a vehicle
in Jackson that resulted in the seizure of 9.7 grams of methamphetamine, .08 grams of
heroin, and $819 in cash from the person of the Defendant, the passenger in the vehicle,
and a methamphetamine pipe from underneath the driver’s seat. The Defendant and the
driver of the vehicle, Brandi Eatman, were charged together in a five count indictment
with possession of methamphetamine with the intent to sell and deliver, possession of
heroin with the intent to sell and deliver, and possession of drug paraphernalia. On July
15, 2016, the State dismissed the drug paraphernalia charge against the Defendant,
leaving him to proceed to trial alone on the remaining four counts of the indictment.

       The essential facts surrounding the traffic stop and the seizure of the drugs from
the Defendant’s person are not in dispute. On April 19, 2014, Investigator Andy Smith of
the Madison County Sheriff’s Department, who at that time was assigned to the Metro
Narcotics Unit, was patrolling in an area of downtown Jackson when he spotted the
unbuckled Defendant in the passenger seat of a four door sedan and initiated a traffic stop
of the vehicle. At trial, Investigator Smith described seeing a small plastic bag in the
Defendant’s hand after the Defendant exited the vehicle and how the Defendant ran his
left hand down the back of his overalls in a furtive movement. He further described
feeling a lump in the Defendant’s rear crotch area as he patted him down and how a
fellow narcotics officer uncovered, hidden in the Defendant’s buttocks, a plastic bag that
contained two smaller bags that held methamphetamine and heroin, respectively. In
addition to the drugs, Investigator Smith and his fellow officer also found $819 in cash on
the Defendant’s person.

        Investigator Smith testified that during his six years with the Metro Narcotics Unit
he had extensive experience with controlled drug buys and methamphetamine and heroin-
related arrests. In his experience, the typical purchase of methamphetamine for personal
use is “generally anywhere from . . . half a gram up to maybe two grams.” The typical
purchase of heroin for personal use is one to three “buttons,” with a button consisting of a
tenth of a gram. He said that methamphetamine sold for personal use is usually packaged
in small “plastic baggy corners,” while heroin sold for personal use is packaged in small
pieces of aluminum foil that are “folded really neat” and “tight.” According to his
testimony, a half gram of methamphetamine would sell for approximately $50 on the
street and a button of heroin for $20 to $40.

       On cross-examination, Investigator Smith acknowledged that methamphetamine
users are “notorious . . . for staying up for days and days” and that a methamphetamine
user will “use all the methamphetamine he has[.]” He further acknowledged that Ms.
Eatman had been arrested a few times and that a methamphetamine pipe, which was
found in the vehicle, was an item associated with the ingestion of drugs. Finally, he
conceded that the Defendant had not been the target of any drug investigations.



                                           -2-
       Additional witnesses presented by the State were: the narcotics officer who
provided backup for the traffic stop, Investigator Scott Corneliusson of the Madison
County Sheriff’s Department’s Metro Narcotics Unit, who corroborated Investigator
Smith’s testimony about the typical amount of drugs purchased for individual use;
evidence technicians for the Metro Narcotics Unit and the Tennessee Bureau of
Investigation, who described the chain of custody of the evidence; and a forensic chemist
with the Drug Enforcement Administration, who analyzed the evidence submitted in the
case and determined it to consist of 9.7 grams of methamphetamine and .08 grams of
heroin hydrochloride.

        The Defendant testified that he was a drug addict with a thirty-plus year history of
anxiety, depression, and illegal drug use. He said he initially used cocaine but switched
to methamphetamine because it was cheaper and “it last[ed] longer.” At the time of his
arrest in the instant case, he was living in a drug rehabilitation center in Memphis and had
been working for approximately six months at Diamond Distributors in Olive Branch,
Mississippi. The Defendant indicated that he had been sober for a period of time but that
he experienced a relapse after receiving his income tax refund, which accounted for the
$819 in cash in his pocket and the methamphetamine and heroin found on his person. He
explained that he had used the tax refund, along with some of his job earnings, to
purchase 3 grams of heroin and 12 grams of methamphetamine and that he and Ms.
Eatman had been using those drugs prior to his arrest in the instant case. He said he and
Ms. Eatman had been on their way to party with some friends and that the drugs he
purchased would have lasted him approximately four or five days. The Defendant denied
that he had any intention of selling the drugs.

       On cross-examination, the Defendant testified that he had rented a room at a motel
in Jackson, where he shared the drugs he had purchased with four other individuals who
were partying in the motel room with him: Ms. Eatman, “Scarlett,” “Frank,” and
“Richard.” He said he earned approximately $9.50 per hour at his forty-hour per week
job, which he had held for approximately five and a half months. He stated he had spent
approximately $1175 on the drugs he purchased and claimed that those funds, as well as
the $819 he had remaining, came from his income tax refund and his most recent weekly
paycheck. Finally, he acknowledged that he had two prior convictions for criminal
impersonation.

       Following deliberations, the jury convicted the Defendant of possession of heroin
and possession of methamphetamine with the intent to deliver, as charged in counts two
and four of the indictment, and of the lesser offenses of simple possession of heroin and
methamphetamine in counts one and three of the indictment, which were merged with
counts two and four.

                                           -3-
                                        ANALYSIS


        The sole issue the Defendant raises on appeal is whether the evidence is sufficient
to sustain his felony drug convictions. Specifically, he argues that there was insufficient
evidence to show that he intended to deliver the drugs he possessed to any other person.
In support, he cites his own testimony about his drug addiction and intention to consume
the drugs himself, the fact that no other evidence associated with selling drugs, such as
digital scales, was discovered on his person or in the vehicle, and Investigator Smith’s
concession that the amount of heroin and methamphetamine in the Defendant’s
possession could have been intended for personal use. The State responds by arguing
that the jury rationally concluded that the Defendant possessed the heroin and
methamphetamine with the intent of distributing them rather than for the Defendant’s
personal use. We agree with the State.

       In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The same
standard applies whether the finding of guilt is predicated upon direct evidence,
circumstantial evidence, or a combination of direct and circumstantial evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       A criminal offense may be established entirely by circumstantial evidence. State
v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight
to be given the circumstantial evidence and the extent to which the circumstances are
consistent with the guilt of the defendant and inconsistent with his innocence. State v.
James, 315 S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty
to exclude every other reasonable hypothesis except that of the defendant’s guilt in order
to obtain a conviction based solely on circumstantial evidence. See State v. Dorantes,
331 S.W.3d 370, 380-81 (Tenn. 2011) (adopting the federal standard of review for cases
in which the evidence is entirely circumstantial).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
                                           -4-
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.


Bolin v. State, 219 Tenn. 4, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State,
212 Tenn. 464, 370 S.W.2d 523 (1963)).

       Further, “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       To sustain the convictions, the State had to prove beyond a reasonable doubt that
the Defendant knowingly possessed the heroin and cocaine, both controlled substances,
with the intent to deliver them. See Tenn. Code Ann. § 39-17-417(a)(4). “It may be
inferred from the amount of a controlled substance or substances possessed by an
offender, along with other relevant facts surrounding the arrest, that the controlled
substance or substances were possessed with the purpose of selling or otherwise
dispensing.” Tenn. Code Ann. § 39-17-419.

        We conclude that the evidence, when viewed in the light most favorable to the
State, was more than sufficient to sustain the Defendant’s convictions for possession of
heroin and possession of methamphetamine with the intent to deliver. Although the
Defendant claimed that the drugs were only for his personal use, the jury obviously
disbelieved him and instead accredited the testimony of the experienced drug
enforcement officers about the typical amount of drugs purchased by the average user.
This was its prerogative as the trier of fact. Accordingly, we affirm the judgments of the
trial court.



                                     CONCLUSION
                                           -5-
        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.


                                            ____________________________________
                                            ALAN E. GLENN, JUDGE




                                          -6-